WALSH, J.
Heard on plaintiff’s motion for a new trial after verdict for defendant.
Plaintiff, a passenger on a Broad street electric car of the defendant on October 10, 1923, around 8:30 p. m., claims that the car came to a, full stop at the corner of Dartmouth avenue and Broad street for the purpose of allowing her to alight therefrom, that while she had hold of the grab' handle and was stepping from the platform to the step, the ear started forward with a- jolt and she was thrown to *184the street. The plaintiff is not corroborated by a single witness in her testimony, and her sworn statement to an official of the defendant, given the morning after the accident, casts suspicion upon her statement.
For Plaintiff: Fergus J. McOsker.
For Defendant: Clifford Whipple and Alonzo R. Williams.
A passenger who followed the plaintiff out of the car testifies that he accidentally stepped on a panel or part of plaintiff’s skirt as she was alighting and caused her fall and that there was no starting or jolt of the car. The conductor and two other disinterested witnesses corroborate the story of this passenger as to how the accident happened.
The evidence strongly preponderates in favor of defendant.
Motion for new trial denied.